Citation Nr: 1524658	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  04-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2007, the Board denied reopening the previously denied claim.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2007, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision and remanding the claim to the Board for further proceedings consistent with the joint motion.

In February 2008, the Board reopened the service connection claim and remanded it for further development.  In July 2014, the Board again remanded this matter for further development.

In May 2013, the Veteran testified during a hearing before a Veterans Law Judge; a transcript of that hearing is of record.  However, in an April 2015 letter, the Board notified the Veteran that the VLJ that provided the May 2013 hearing was no longer employed by the Board.  As will be further discussed herein, the Veteran has requested a new Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a sleep disorder, other than sleep apnea.  Rather, he contends that he has a neurologic sleep disorder caused by in-service sleep deprivation and lead paint exposure.  (August 2014 representative statement).

In May 2013, the Veteran provided testimony before a Veterans Law Judge as to the current matter.  A transcript of the testimony provided is associated with the claims file.  In April 2015, the Board notified the Veteran that the Veterans Law Judge that provided the May 2013 Board hearing was no longer employed by the Board and provided the Veteran an opportunity to request a new Board hearing.  In May 2015, the Veteran informed the Board that he wanted another Board hearing, by video teleconference.  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The AOJ/AMC should schedule the Veteran to appear at the requested BVA video conference hearing at the RO, pursuant to the Veteran's April 2015 request.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




